DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed 1/26/2021 has been entered along with the Request for Continued Examination.  Claims 1-2 remain pending in the present application.
Terminal Disclaimer
The terminal disclaimer filed 1/26/2021 has been accepted and approved.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki JP 2002281625 (hereinafter Suzuki).
As an initial note, the Examiner wishes to identify the publication date of the Suzuki reference.  Suzuki was cited by the Applicant on the IDS filed 1/26/2021 but 

    PNG
    media_image2.png
    4
    4
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    545
    541
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    809
    624
    media_image4.png
    Greyscale

Re. Cl. 1, Suzuki discloses: A combination of two wire grips (1s, Fig. 7), each of said two wire grips comprising: an upper grasping part (11-12, Fig. 1) provided at a base (6, Fig. 1) for grasping an electric wire from above (see A, Fig. 7); a lower grasping part (see annotated figure 5; 17 and portion of 16 boxed in as shown in annotated figure 5) arranged to face the upper grasping part with the electric wire interposed therebetween (see Fig. 7) and provided to be movable in a vertical direction with respect to the base (see Fig. 1-2, via 8s moving within 10s); an arrow part (see annotated figure 5) provided at a bottom part of the lower grasping part integrally with the lower grasping part or as a separate body (see annotated figure 5), wherein the arrow part comprises a planar portion laterally extending and abutting the lower grasping part (see annotated figure 5, the upper portion of the annotated arrow part which is integrally attached to and therefore matches the shape of the flat bottom surface of the annotated lower grasping part) and an inclined planar portion (see annotated figure 5); a supporting body (15, Fig. 5) arranged on a side opposite to the lower grasping part with the arrow part interposed therebetween (see Fig. 5), wherein the supporting body pushes the arrow part by a screw (13, Fig. 5) to be screwed with a lower supporting part (14, Fig. 5) provided at a bottom part of the base and extending in a longitudinal direction of the base (see Fig. 5, screw 3 drives 15 upward to drive 16/17 upwards against the cable A); a holding part (2, Fig. 2) for holding the lower grasping part to prevent the lower grasping part from being spaced from the base (see Fig. 1-3; the part 2 holds and is attached to 4a-d which are secured to part 16 as shown in Fig. 2; therefore the holding part 2 holds the lower grasping part to the base 6 indirectly, by assembly), wherein the holding part (see Fig. 2, the structure 2 is a plate) attached to the lower supporting part (see Fig. 2, indirectly attached via 4b and d) and extending in a longitudinal direction of the base (see Fig. 2, 2 extends horizontally at its bottom (near 13) in the same direction as 6), wherein the arrow part is movably fitted into a space defined by the base and the lower supporting part (see Fig. 3 and 6; the annotated arrow part lies on an inside face of base 6 and above lower supporting part 14), wherein the arrow part is provided at the bottom part of the lower grasping part integrally with the lower grasping part (see annotated figure 5), APPLICANT(S): FUJIWARA KazudeSERIAL NO.:16/739,477FILED:January 10, 2020Page 3wherein the base is provided to extend obliquely to an extension direction of the upper grasping part (see annotated figure 1; the annotated oblique surface extends obliquely to a horizontal extension direction of 12), wherein one of said two wire grips is adapted to grip an electric wire spaced from the other one of said two wire grips gripping the electric wire (see Fig. 7), wherein an arrow part of said one of said two wire grips is adapted to be connected to one end of an extendable rod, and wherein an opposing end of the extendable rod is adapted to be connected to an arrow part of the other one of said two wire grips (see Fig. 7, the arrow parts of respective grips 1 are adapted to be indirectly connected to one another via the arrow parts connection to 2 and having opposing ends of rod 18 attached to opposing 2’s as shown in Fig. 1 and 7).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Gerhard US 3811105 (hereinafter Gerhard).
Re. Cl. 2, Suzuki does not disclose a plurality of spikes is provided on a surface of the lower grasping part opposed to the upper grasping part. Gerhard discloses an alternate wire grip (Fig. 1) which includes an upper grasping part (25, Fig. 3) and a lower grasping part (36, Fig. 3). Re. Cl. 7, Gerhard discloses a plurality of spikes (38, Fig. 3) is provided on a surface of the lower grasping part opposed to the upper grasping part (see Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lower grasping part of Suzuki to include the spikes of Gerhard since Gerhard states that such a modification enables continuous electrical transmission from one conductor to another (Col. 4, Lines 43-46) since the teeth enable the clamp to penetrate the coating of the connecter regardless of movement along the connector.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sholler US 3824653 .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171.  The examiner can normally be reached on Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632